Case 18-33691-acs      Doc 14      Filed 01/28/19       Entered 01/28/19 14:24:42            Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                          Case No.:18−33691−acs
      Brian John Cerniglia

                                 Debtor(s)                            Chapter: 7




                             NOTICE FOR OBJECTIONS
      This matter comes before the Court regarding item(s) listed below:

      11 − Motion to Convert Case to Chapter 13 from 7 . Filed by Debtor Brian John
      Cerniglia. (Attachments: # 1 Proposed Order) (Shreve, Thomas)

      and the Court being sufficiently advised,

      IT IS HEREBY ORDERED that objections, if any, be filed with the Clerk of the U.S.
      Bankruptcy Court on or before February 19, 2019.

      All objections shall by typewritten and in proper pleading form as required by the
      Federal Rules of Bankruptcy Procedure and you shall certify that you have mailed a
      copy of the objection to the Attorney for the debtor.

      A copy of said pleading is available for inspection and/or copying in the Clerk's Office.

      A copy of this notice shall be mailed to the debtor(s), counsel for the debtor(s), the U.S.
      Trustee and to all scheduled creditors and parties in interest.


      Dated: 1/28/19
                                                             FOR THE COURT
      By: ao                                                 Elizabeth H. Parks
      Deputy Clerk                                           Clerk, U.S. Bankruptcy Court
